DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This communication is in response to applicant's amendment filed on 06/04/2021. Claims 1, 3, 4, 5, 13, and 15 have been amended. Claim 2 is canceled. Claims 1, 3-9, 13 and 15 are pending for examination. Claims 10-12 and 14 are withdrawn.

Response to Arguments
Specification Objection: 
Applicant’s arguments with respect to specification objection have been considered. The specification objection have been withdrawn in view of the amendment to the specification (the abstract).

Drawings Objection: 
Applicant’s arguments with respect to drawings objection have been considered. The drawings objection have been withdrawn in view of the replacement sheets of drawings.

Claim Objections:
Applicant' s arguments with respect to objection of claim(s) 1, 2, 4, 8, 13 and 15 

Claim Rejections - 35 U.S.C. § 101:
Applicants’ arguments with respect to claim 15 have been fully considered and are persuasive.  The rejection of 35 U.S.C. §101 regarding claim 15 have been withdrawn in view of the amendment to claim.

Claim Rejections - 35 U.S.C. § 103:
Applicants’ arguments with respect to claims rejected under prior art have been fully considered and the rejection of 35 U.S.C. § 103 have been withdrawn in view of the amendment to claim.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Attorney Timothy J. Meagher (Reg. No. 39,302) on 07/08/2021. 

The application has been amended as follows:
Please cancel claim 10;
Please cancel claim 11;
Please cancel claim 12;
Please cancel claim 14;

Allowable Subject Matter
Claims 1, 3-9, 13 and 15 are allowed.
The following is an examiner's statement of reasons for allowance:

Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:
In regards to claim(s) 1, 13 and 15, the prior art of record (Bathen et al. (US 2019/0026821 A1; hereinafter Bathen) in view of Toll et al. (US 2017/0230189 A1; hereinafter Toll)) does not disclose:
“sending one or more smart contract creation transactions to a primary blockchain management device which is configured to manage a primary blockchain, the primary blockchain being a public blockchain, the smart contract creation transaction comprising a smart contract for performing verification of an action on the secondary blockchain, the secondary blockchain being a private blockchain different from the primary blockchain, the primary blockchain management device being configured to publish the smart contract in a block of the primary blockchain; 
performing the action on the secondary blockchain, wherein the action performed on the secondary blockchain is the creation of the secondary blockchain; 
generating an activation transaction comprising at least the blockchain identifier of the secondary blockchain, information relating to the action, and an identifier of the smart contract on the primary blockchain” in combination with other limitations recited as specified in the independent claim(s). 

an intermediate blockchain system for managing conferred asset transactions” ([0020-0022], [0024-0026], [0033], and [0049]). Similarly, Toll teaches “sharing transactional data using a distributed computer system” ([0042] and [0073]). Accordingly, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186.  The examiner can normally be reached on Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497